Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
As per the instant application having Application No. 16/791,433, the amendment filed on 4/13/2021 is herein acknowledged. No claims have been amended. Claims 1-20 are pending.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claim(s) 1, 3-7, 10-14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coon et al (US7634621). 
As per claim 1. A method of memory allocation in a processing system, the processing system comprising a memory comprising b memory banks, wherein b is an integer (Coon: “Register File Unit 250 includes two or more memory banks, Banks 320A and 320B that are configured to simulate a single , and the method comprising: allocating a bank counter value to a task (Coon: “If, in step 605 Register Address Unit 240 determines the size is less than or equal to X, then in step 635 Register Address Unit 240 allocates registers for storing operands in a single Bank 320, i.e. a thin allocation, specified by the bank indicator. In step 640, Register Address Unit 240 determines if the Bank 320 available for a thin allocation is N-1. If, in step 640, Register Address indicator, then in step 650 Register Address Unit 240 updates the base to indicate the first location available for allocation and proceeds to step 670, and the bank is set to bank 0. If, in step 640, Register Address Unit 240 determines the Bank 320 available for allocation is not bank N-1, then in step 645 Register Address Unit 240 updates the bank indicator by incrementing the bank indicator by 1 and proceeds to step 670 As previously described, in step 670 Register Address Unit 240 outputs the allocation information to Request Distribution Unit 300 within Register File Unit 250” (column 10, lines 34-51)); and mapping registers referenced by the task to memory banks in the memory, wherein the mapping is based on b and the allocated bank counter value (Coon: column 10, lines 34-51; column 10, lines 1-2 and 25-26).   
As per claim 3. The method according to claim 1, wherein allocating a bank counter value to the task comprises allocating a current value of the bank counter to the task and the method further comprises: adjusting the bank counter value for allocation to a next task (Coon: column 10, lines 34-51).   
As per claim 4. The method according to claim 3, wherein the value of the bank counter is adjusted by incrementing the bank counter (Coon: column 10, lines 34-51. Register column 9, line 15), and wherein allocating a bank counter value to the task comprises: allocating a bank counter value to the task based on the dominant bank for the task and a stored dominant bank mask (Coon: “A phase value may be used during the register assignment process so that threads processing the same program instruction will not have their corresponding operands specified by the program instruction assigned to registers that are in the same bank. FIG. 4F is an exemplary embodiment of an assignment of registers for threads using a phase value in accordance with one or more aspects of the present invention. For example, a register allocated ; and updating the dominant bank mask based on the allocation (Coon: column 10, lines 15-17).   
As per claim 7. The method according to claim 6, wherein the dominant bank is identified based on meta data associated with the task (Coon: column 8, line 56 – column 9, 
line 15).  
As per claim 10. The method according to claim 1, where mapping registers referenced by the task to memory banks in the memory comprises: mapping registers referenced by the task to memory banks in the memory according to: 
(bank number)=((register number)+(allocated bank counter value)) mod b 
where bank number is an identifier for a memory bank and register number is an identifier for a register (Coon: “A phase value may be used during the register assignment process so that threads processing the same program instruction will not have their corresponding operands specified by the program instruction 
As per claim 11. The method according to claim 1, wherein mapping registers referenced by the task to memory banks in the memory comprises: calculating a memory address for a register based on a base pointer for the task, a register offset determined from the register number and a bank offset determined from the allocated bank counter value (Coon: column 10, lines 35-51; Figs. 8 and 10. Figure 10 discloses allocating each consecutive register to a different bank).   
As per claim 12. The method according to claim 1, wherein mapping registers referenced by the task to memory banks in the memory comprises: updating a base pointer for the task based on the allocated bank counter value; and calculating a memory address for a register based on the updated base pointer for the task and a register offset determined from the register number.  The rationale in the rejections of claim 11 is herein incorporated. 
As per claim 13. The method according to claim 1, wherein allocating a bank counter value to the task comprises allocating a current value of the bank counter to the task and the method further comprises: identifying a dominant bank associated with the task (Coon: column 8, line 56 – column 9, line 15); and adjusting the bank counter value for allocation to a next task, and wherein mapping registers referenced by the task to memory banks in the memory comprises: mapping registers referenced by the task to memory banks in the memory based on b, the allocated bank counter value and the dominant bank for the task (Coon: column 8, line 56 – column 9, line 15; column 10, lines 34-51).   
As per claim 14. The method according to claim 13, wherein adjusting the bank counter value comprises incrementing the bank counter value.  The rationale in the rejections of claim 4 is herein incorporated. 
As per claim 16. The method according to claim 13, wherein mapping registers referenced by the task to memory banks in the memory based on b, the allocated bank counter value and the dominant bank for the task comprises: calculating a memory address for a register based on a base pointer for the task, a register offset determined from the register number and a bank difference offset determined from the allocated bank counter value and the dominant bank of the task (Coon: “A phase value may be used during the register assignment process so that threads processing the same program instruction will not have their corresponding operands specified by the program instruction assigned to registers that are in the same bank. FIG. 4F is an exemplary embodiment of an assignment of registers for threads using a phase value in accordance with one or more aspects of the present invention. For example, a register allocated to thread A assigned to store Operand 410A is located in Bank 0, and a register allocated to thread B assigned to store Operand 410B is located in Bank 1. If thread A and thread B are executing the same program instructions a bank conflict does not occur when thread A and thread B process a program 
As per claim 17. The method according to claim 13, wherein mapping registers referenced by the task to memory banks in the memory based on b, the allocated bank counter value and the dominant bank for the task comprises: updating a base pointer for the task based on the allocated bank counter value and the dominant bank for the task; and calculating a memory address for a register based on the updated base pointer for the task and a register offset determined from the register number.  The rationale in the rejections of claim 16 is herein incorporated. 
As per claim 18. The method according to claim 13, wherein the dominant bank is identified based on meta data associated with the task.  The rationale in the rejections of claim 7 is herein incorporated. 
As per claim 19.  A processing system comprising: a memory comprising b memory banks, wherein b is an integer; a bank counter; a task creation module configured to allocate a bank counter value to a task; and an address generation unit configured to map registers referenced by the task to memory banks in the memory, wherein the mapping is based on b and the allocated bank counter value.  The rationale in the rejections of claim 1 is herein incorporated. 
As per claim 20. The processing system according to claim 19, wherein the processing system comprises a single logical memory comprising b memory banks (Coon: “Register File Unit 250 includes .   
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Coon et al. (US 7,634,621) in view of Vrind et al. (US 2015/02937393).
As per claim 2. Coon teaches bank counter value (Coon: column 10, lines 34-51). 
Coon does not teach wherein the … is allocated to a task when the task is created; however, Vrind teaches wherein the … is allocated to a task when the task is created (Vrind: “The various embodiments herein disclose a pre-emptive task scheduling mechanism for RTOS. According to an embodiment herein, when created, a task is associated with two distinct priorities, a ‘kernel’ priority and a ‘user-defined’ priority. The kernel internally assigns a unique number to each created task based on a preset criteria. If the newly created task satisfies the predefined criteria, the kernel assigns a priority 
Coon and Vrind are analogous art because they are form the same field of memory control and data processing. Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Coon to include wherein the … is allocated to a task when the task is created as taught by Vrind since doing so would provide the benefits of [Vrind: “The various embodiments herein disclose a pre-emptive task scheduling mechanism for RTOS. According to an embodiment herein, when created, a task is associated with two distinct priorities, a ‘kernel’ priority and a ‘user-defined’ priority. The kernel internally assigns a unique 


Therefore, it would have been obvious to combine Coon and Vrind the benefit of creating the method as specified in claim 2. 

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Coon et al. (US 7,634,621) as applied to claim 6 above, and further in view of Suh et al. (US 2019/0043558). 
As per claim 8. Coon teaches in response to allocating a dominant bank of a task to one of the memory banks (Coon: column 8, line 56 – column 9, line 15). 
Coon does not teach wherein the dominant bank mask comprises b bits, one bit corresponding to each of the b memory banks and updating the dominant bank mask based on the allocation comprises: … updating a bit in the dominant bank mask corresponding to said one of the memory banks from a first value to a second value; however, Suh teaches wherein the dominant bank mask comprises b bits, one bit corresponding to each of the b memory banks and updating the dominant bank mask based on the allocation comprises: … updating a bit in the dominant bank mask corresponding to said one of the memory banks from a first value to a second value (Suh: “FIG. 4 illustrates an example of a mode register 230 used to implement the PAR enable register. In this example, it is assumed that the mode register 230 for the PAR enable the memory controller 115 may issue an MRW command along with a corresponding mode value. In turn, the I/O circuit 210 may write the corresponding mode value to that mode register 230. In this way, the mask value may be written to the PAR mask register” (paragraphs 0038-39); paragraph 0040). 
Coon and Suh are analogous art because they are form the same field of memory control and data processing. 
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Coon to include wherein the dominant bank mask comprises b bits, one bit corresponding to each of the b memory banks and updating the dominant bank mask based on the allocation comprises: … updating a bit in the dominant bank mask corresponding to said one of the memory banks from a first value to a second value as taught by Suh since doing so would provide the benefits of [Suh: “FIGS. 5A and 5B illustrate examples of the mode registers 230 used to implement the 
Therefore, it would have been obvious to combine Coon and Suh the benefit of creating 
the method as specified in claim 8. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Coon et al. (US 7,634,621) in view of Suh et al. (US 2019/0043558) as applied in the rejection of claim 8 above, and further in view of Sakata (US 2007/0245087). 
As per claim 9. Coon in view of Suh does not teach in response to determining that all b bits in the dominant bank mask are set to the second value, resetting all the bits in the dominant bank mask to the first value; however, Sakata teaches in response to determining that all b bits in the dominant bank mask are set to the second value, resetting all the bits in the dominant bank mask to the first value (Sakata: “The mask-bit vector 12 has n mask bit patterns and masks a released buffer when releasing the buffer. That is, a mask bit pattern corresponding to a released buffer is set to “1”. In this embodiment, the mask bit vector 12 is reset to all “0” if all buffers are masked, i.e., if the mask bit vector becomes all “1”” (paragraph 0081); paragraphs 0016-17 and 0087). 
Coon, Suh, and Sakata are analogous art because they are form the same field of memory control and data processing. 
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Coon in view of Suh to include in response to determining that all b bits in the dominant bank mask are set to the second value, resetting all the bits in the dominant bank mask to the first value as taught by Sakata since doing so would provide the benefits of [Sakata: “According to one aspect of the invention to address the above problems, there is provided a data buffer device that selects and uses buffers to improve persistence of data and uniformity in use frequency of the buffers, the device including: plural buffers that store data and are given numbers; a mask bit vector that has mask bit patterns to mask the plural buffers, respectively, and sets corresponding one of the mask bit patterns for a released buffer among the plural buffers; and a priority select section that selects a buffer given the 
Therefore, it would have been obvious to combine Coon, Suh, and Sakata for the benefit of creating the method as specified in claim 9. 

ACKNOWLEDGEMENT OF ISSUES RAISED BY APPLICANT
Response to Amendment
Applicant’s arguments with respect to the 35 USC 112 rejections have been deemed persuasive; therefore, the 35 USC 112 rejections in the non-final rejection mailed on 1/13/2021 have been withdrawn.
Applicant's arguments filed on 4/13/2021 with respect to the 35 USC 102/103 rejections have been fully considered but they are not deemed persuasive. 
	As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]).
Applicant argues “Coon discloses only that registers for processing threads are allocated in ‘bank count’ units representing a specific number of registers in either a ‘fat’ or ‘thin’ allocation type. A thin allocation method stores data for a process in a single bank such that different processes use different banks to avoid conflicts… the thin allocation of Coon does not correspond to the claimed solution where registers are mapped to multiple memory banks… A fat allocation method stores data for each process in each bank such that if one process uses many registers, they are spread over the memory banks instead of filling up one bank… Therefore, neither of these allocation methods correspond to the claimed invention wherein registers referenced by a task are mapped to memory banks based on the number of banks in the memory and the value of the bank counter allocated to the task.”
In response, these arguments have been fully considered but they are not deemed persuasive.
First, it appears that Applicant is reading limitations into the claims that are not recited in the claims. Note that although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The pending claims merely require “mapping registers… to memory banks,” without dictating that a register be allocated to multiple memory banks as argued by Applicant. Note that there is no requirement or limitation in the pending claims dictating how many registers be allocated to how many banks. 
More specifically, Coon teaches registers referenced by a task are mapped to memory banks based on the number of banks in the memory and the value of the bank counter allocated to the task as [The process of fig. 6a and related text which teaches a method of allocating registers for processing a thread to memory banks 320 (fig. 3 and related text); where N represents the number of banks 320 (col. 10, line 26) and where the number of registers to map is taken into consideration and if this number is less than or equal to X, which represents a fixed or programmable value (col. 10, lines 1-14), then registers are allocated in a single bank of the N banks; where the bank indicator (corresponding to the claimed counter value) is taken into consideration and it is determined whether the memory bank available for allocation is N-1, where if it is the bank is set to bank 0; and if it is not, the bank indicator is incremented by 1 (col. 10, lines 34-51)] where Applicant should note the method is mapping registers required by the thread to banks 320 of the memory; which even if registers are allocated to a single bank in thin allocation as pointed out by Applicant, this process is still mapping registers to memory banks 320 as broadly claimed. The mapping in Coon is based in the number of banks N and the bank indicators (corresponding to the claimed counter), which range from bank 0 to bank N-1.
Additionally, note that in the case when fat allocation occurs, Coon specifically explains “allocates registers for storing operands in multiple Banks 320” (col. 10, lines 1-14) where the N number of banks are taken into consideration (col. 10, lines 16-33) and in this case, registers of a thread are allocated within each of the 4 banks available (fig. 4B and related text), numbered with indicators Bank 0, Bank 1, Bank 2 and Bank 3. Thus, in this case the mapping of registers to memory banks would be based on an N number of banks and based on the indicators for the banks (0-3) which correspond to the claimed counter. Therefore, also teaching the claimed limitations of registers referenced by a task are mapped to memory banks based on the number of banks in the memory and the value of the bank counter allocated to the task.
Regarding all other Claims not specifically traversed above and whose rejections were upheld, the Applicant contends that the listed claims are allowable by virtue of their dependence on other allowable claims. As this dependence is the sole rationale put forth for the allowability of said 
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 4/13/2021.

CLOSING COMMENTS
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-14 and 16-20 have received a first action on the merits and are subject to a final rejection.
a(2) ALLOWABLE SUBJECT MATTER
			Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As per claim 15. The prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including 

    PNG
    media_image1.png
    49
    603
    media_image1.png
    Greyscale
where bank number is an identifier for a memory bank, dominant bank number is an identifier for the dominant bank of the task and register number is an identifier for a register.”
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



May 13, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135